DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Response to Amendment
Receipt of Applicant’s Amendment, filed 04/23/2021, is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koufogiannakis; Christos et al. (“Koufogiannakis”) US 20170139725 A1 A1 in view of Jain; Lalit et al. (“Jain”) US 20120030258 A1. 
Regarding claim 5, Koufogiannakis teaches A method comprising: 
generating a record that includes at least a first field and a second field as First, a GUI permits users to create (i.e., generate), update, and delete configuration properties. Second, a permanent storage database stores all configuration properties and a history of changes [0015]; 

An example of a change history table 122 is illustrated in FIG. 5, which shows the service name 510, the configuration property name 520, the version 530, and the document 540 which contains the change type 541 ([0019] elements 510-540 are fields within a database record).
generating a first history table associated with the first field of the record as Each record of the history table 122 contains a service name that serves as a level 1 primary key, a configuration property that serves as a level 2 primary key, a monotonically increasing version number that serves as a level 3 primary key, and a document that includes a change type (such as insert, update, delete), a timestamp to record when a change was made, an author to record who made the change, a default value, a data center specific value, and a host specific value [0019];
 The change history table 122 includes a record for every revision that has occurred to a configuration property [0019];
First, a GUI permits users to create, update, and delete configuration properties ([0015 and 0020]); 
based at least in part on the first indication, updating the first history table to indicate at least a first time and the change that occurred with the first field as In operation, whenever a user changes a configuration property using the GUI 140, the GUI 140 saves or updates a record in the configuration property table 121, and saves a new record in the change history table 122. The GUI 140 sets the necessary information for the new record in the history table and ([0020 and 0019] and Fig. 5, element 540, Timestamp: 09/16/2015 2:10:00pm GMT); 
receiving a second indication that a change has occurred with the second field as (Fig. 5, element 520, throttle_factor, v3); and 
based at least in part on the second indication:

updating the first history table to indicate at least that the change that occurred with the first field is associated with the first time and the second time as Fig. 5, element throttle_factor ,v1, Timestamp: 09/15/2015 3:15:33pm GMT and throttle_factor ,v3, Timestamp: 10/05/2015 9:55:20am GMT).
In operation, whenever a user changes a configuration property using the GUI 140, the GUI 140 saves or updates a  
Koufogiannakis does not explicitly teach the steps of:
generating a second history table; 
receiving a second indication that a change has occurred with the second field; and
updating the second history table to indicate at least a second time and the change that occurred with the second field.
Jain; however, teaches the steps of:
generating a second history table as FIGS. 5 and 6, Client_History, Income_History, and Client_Residence_History are example history tables for the Client, Income, and Client_Residence base tables, respectively ([0042-0044] and Figs. 5-6); 
receiving a second indication that a change has occurred with the second field as Users can view or update information in the relational database system 42 via GUIs implemented on client computer systems 46. CRM application 50 is configured to receive and process transactions from client computer systems 46, which in turn were generated in response to user input to the GUIs [0033];
In other words history tables are employed by CRM application 50 to track updates to values in respective base tables. In response to transactional requests received from a 
updating the second history table to indicate at least a second time and the change that occurred with the second field as Fig. 6, Client_History Table, elements 4-2 Marital_status:Single and 4-5 Marital_status:Married).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jain’s teaching would have allowed Koufogiannakis’ to improve the system performance by only querying the desired table to track for changes.

Regarding claim 14, Koufogiannakis further teaches the steps of: 
wherein the change that occurred with the first field is a first change that occurred with the first field, and wherein the method further comprises:
receiving a third indication that a second change has occurred with the first field as First, a GUI permits users to create, update, and delete configuration properties ([0015 and 0020] and Fig. 5, element 520-throttle_factor); 
based at least in part on the third indication, updating the first history table to indicate at least a third time and the second change that occurred with the first field as ;
associating the record with a fourth version number as The version identifier, as the name suggests, identifies the version of the service, so that when any property of a service is modified, the version of the service is incremented by one. So if the service has been modified three times, the version will be the fourth version (an original version plus the three modifications [0029]; 
updating the first history table to indicate that the first change that occurred with the first field is associated with the fourth version number as So if the service has been modified three times, the version will be the fourth version (an original version plus the three modifications [0029]; and 
updating the first history table to indicate that the second change that occurred with the first field is associated with the fourth version number as So if the service has been modified three times, the version will be the fourth version (an original version plus the three modifications [0029].

Regarding claims 10 and 15, Koufogiannakis further teaches the steps of:
receiving a third indication of a first identifier associated with the change that occurred to the first field; updating the first history table to indicate the first identifier as ; 
receiving a fourth indication of a second identifier associated with the change that occurred with the second field; and updating the The change history table 122 includes a record for every revision [0019];
So if the service has been modified three times, the version will be the fourth version (an original version plus the three modifications ([0029] Fig. 4, element 410: SERVICE NAME-> service2).
Koufogiannakis does not explicitly teach updating the second history table.
Jain; however, teaches updating the second history table as After a copy of a record from the Client table is inserted into the history table, database manager 30 implements the example SQL statement that updates the Citizenship field by changing "U.S." to "Mexico." ([0028, 0038, and 0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jain’s teaching would have allowed Koufogiannakis’ to facilitate organization and retrieval of stored information.

Regarding claim 11, Koufogiannakis further teaches receiving a query associated with the record, the query indicating at least the first field; and based at least As previously noted, the online service uses its service name as a level 1 primary key to query into the dynamic configuration database 120 ([0022] and Fig. 5).
The GUI 140 also can display to the user a history of the changes for each configuration property, can revert a configuration property to a prior version of the configuration property, can compare data center values for a configuration property, and can compare host values for a configuration property [0017].

Regarding claim 13, Koufogiannakis further teaches the steps of:

updating the  The change history table 122 includes a record for every revision [0019];
the first time; the change that occurred with the first field as (Fig. 5, element 520, enable_dual_writes) and and (Fig. 5, element 540, Timestamp: 09/16/2015 2:10:00pm GMT);
 the second time; and the change that occurred with the second field as (Fig. 5, element 520, throttle_factor or element 540-Author:user2) and (Fig. 5, element 540, Timestamp: 10/05/2015 9:55:20pm GMT). 

Koufogiannakis does not explicitly teach generating/updating a third history table associated with the record; 
Jain; however, teaches generating/updating a third history table associated with the record as Fig. 6, Client-Residence-History Table.
After a copy of a record from the Client table is inserted into the history table, database manager 30 implements the example SQL statement that updates the Citizenship field by changing "U.S." to "Mexico." ([0028, 0038, and 0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jain’s teaching would have allowed Koufogiannakis’ to facilitate organization and retrieval of stored information.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koufogiannakis; Christos et al. (“Koufogiannakis”) US 20170139725 A1 A1 in view of Jain; Lalit et al. (“Jain”) US 20120030258 A1 and Gopalakrishnan; Prasanth et al. (“Gopalakrishnan”) US 20100185595 A1.

Regarding claim 16, Koufogiannakis teaches One or more computing devices comprising: 
one or more processors as The system 100 includes computer processors 110A, 110B, 110C, and 110D, which are respectively coupled to a configuration database 120, a service 130, a ; and 
one or more computer-readable media storing instructions that, when executed by the one or more processors, causes the one or more processors to perform operations as a computer readable medium coupled to the database, the computer readable medium having instructions stored thereon, which, when executed by a processor claim 1 comprising: 
storing, in one or more databases, first data associated with a record, the record including at least a first field and a second field as First, a GUI permits users to create, update, and delete configuration properties. Second, a permanent storage database stores all configuration properties and a history of changes [0015]; 
An example of a change history table 122 is illustrated in FIG. 5, which shows the service name 510, the configuration property name 520, the version 530, and the document 540 which contains the change type 541 ([0019] elements 510-540 are fields within a database record).
As also noted above, the configuration database 120 has two tables, a configuration property table 121 that stores configuration properties for the online service and a change history table 122 that saves a history of changes for the online service. For the configuration property table 121, each row of the table includes a service name that is a level 1 primary key, 
generating a first table associated with the first field of the record as The properties table 121 includes data such as the name or identify of the service, the configuration property name, an environment or host identifier, and a value for the configuration property ([0016, 0018, 0019, and 0020] and Fig. 5).

storing, in the one or more databases, second data representing a change to the first field of the record as Each record of the history table 122 contains a service name that serves as a level 1 primary key, a configuration property that serves as a level 2 primary key, a monotonically increasing version number that serves as a level 3 primary key, and a document that includes a change type (such as insert, update, delete), a timestamp to record when a change was made, an author to record who made the change, a default value, a data center specific value, and a host specific value ([0019] and Fig. 5, element 520:Property Name-> enable_dual_writes); and 
based at least in part on the second data:
	updating the first table to indicate at least the change and the time associated with the change as Fig. 5, element 520, Property Name-> throttle_factor, v3 and Fig. 5, element 540, Timestamp: 10/05/2015 9:55:20pm GMT); 
 
Koufogiannakis does not explicitly teach the steps of:
generating a second table associated with the second field of the record and
updating the second table to indicate at least that the second field of the record remained unchanged at the time associated with the change.
Jain; however, teaches generating a second table associated with the second field of the record as FIG. 5, Income Table stores client’s salary information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jain’s teaching would have allowed Koufogiannakis’ to facilitate organization and retrieval of stored information.
Koufogiannakis and Jain do not explicitly teach “updating the second table to indicate at least that the second field of the record remained unchanged at the time associated with the change”.
Gopalakrishnan; however, teaches “updating the second table to indicate at least that the second field of the record remained unchanged at the time associated with Bit mapping module 44 is configured to store a record of which attributes of a plurality of attributes of a modified attribute group were changed and which attributes were not changed. In one implementation, a zero "0" can be used to indicate that an attribute is not changed and a one "1" can be used to indicate that an attribute is changed [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Gopalakrishnan’s teaching would have allowed Koufogiannakis-Jain’s to facilitate identifying whether the changes have occurred in the current version by examining the bitmap data.

Regarding claim 17, Koufogiannakis further teaches the steps of:

storing, in the one or more databases, third data representing a change to the second field of the record as Fig. 5, element 520, throttle_factor); and based at least in part on the third data, updating the (Fig. 5, Timestamp: 10/05/2015 9:55:20pm GMT).
Koufogiannakis does not explicitly teach updating the second table.
Jain; however, teaches updating the second table as To illustrate, presume CRM application 50 generates an SQL statement to update the Salary field in record 1-1 from $50,000 to $60,000. Because this field is designated as tracked, CRM application 50 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jain’s teaching would have allowed Koufogiannakis’ to facilitate organization and retrieval of stored information.

Regarding claim 18, Koufogiannakis further teaches the steps of:
storing, in the one or more databases, third data indicating a first version number associated with the record as Second, a permanent storage database stores all configuration properties and a history of changes ([0015 and 0018] and Fig. 5, element 530, v1); 
based at least in part on the second data, storing, in the one or more databases, fourth data indicating a second version number associated with the record as Second, a permanent storage database stores all configuration properties and a history of changes [0015];
As also noted above, the configuration database 120 has two tables, a configuration property table 121 that stores configuration properties for the online service and a change history table 122 that saves a history of changes for the online service. For the configuration property table 121, each row of the table includes a service name that is a level 1 primary key, a configuration property name that is a level 2 primary key, and a document that contains a timestamp to indicate when the  Fig. 5, element 530, v2); and 
updating the first table to indicate that the change is associated with the second version number as Fig. 5, element 520, enable_dual_writes, Change Type: Insert).
Koufogiannakis and Jain do not explicitly teach “updating the second table to indicate that the second field of the record remained unchanged between the first version number and the second version number”.
Gopalakrishnan; however, teaches “updating the second table to indicate at least that the second field of the record remained unchanged between the first version number and the second version number” as Bit mapping module 44 is configured to store a record of which attributes of a plurality of attributes of a modified attribute group were changed and which attributes were not changed. In one implementation, a zero "0" can be used to indicate that an attribute is not changed and a one "1" can be used to indicate that an attribute is changed ([0055 and 0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Gopalakrishnan’s teaching would have allowed Koufogiannakis-Jain’s to facilitate identifying whether the changes have occurred in the current version by examining the bitmap data.

Koufogiannakis further teaches the steps of:
storing, in the one or more databases, fourth data representing an additional change to the first field of the record as Second, a permanent storage database stores all configuration properties and a history of changes ([0015 and 0018] and Fig. 5, element 520, throttle_factor); and
 based at least in part on the fourth data, storing, in the one or more databases, 
fifth data indicating a third version number associated with the record as Second, a permanent storage database stores all configuration properties and a history of changes [0015];
As also noted above, the configuration database 120 has two tables, a configuration property table 121 that stores configuration properties for the online service and a change history table 122 that saves a history of changes for the online service. For the configuration property table 121, each row of the table includes a service name that is a level 1 primary key, a configuration property name that is a level 2 primary key, and a document that contains a timestamp to indicate when the property was last modified,…[0018];
updating the first table to indicate that the change is associated with the third version number; and updating the first table to indicate that the additional change is associated with the third version number as (Fig. 5, element 530, v3).

Koufogiannakis further teaches receiving a query associated with the record, the query indicating at least the first field; and based at least in part on the query, providing the first table as As previously noted, the online service uses its service name as a level 1 primary key to query into the dynamic configuration database 120 ([0022 and 0017] and Fig. 5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koufogiannakis; Christos et al. (“Koufogiannakis”) US 20170139725 A1 in view of Jain; Lalit et al. (“Jain”) US 20120030258 A1 as applied to claims 1, 5, and 16 further in view of Moraes, Mark A. et al. (“Moraes”) US 20050033777 A1.

Regarding claim 12, Koufogiannakis and Jain do not explicitly teach the steps of:
receiving a third indication of a reason for the change that occurred with the first field; and based at least in part on the third indication, updating the first history table to indicate the reason for the change that occurred with the first field.
Moraes; however, teaches the steps of: 
receiving a third indication of a reason for the change that occurred with the first field as new records in the ChangeSessions table 700 are only created when the first incoming message from a remote change session is received [0063]; and 
A Status field 700-j is used to note the reason for the most recent update to the change session record and a StatusTime field 700-k is used to note the date and time of the most recent update to the change session record with the highest precision supported by the operating system [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Moraes’ teaching would have allowed Koufogiannakis-Jain’s to facilitate classify changes for subsequent analysis by adding the reasons for a particular change to the affected record.

Allowable Subject Matter
Claims 1, 2, 4, and 21 are allowed.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7-9 are also objected because these claims depend on the objected claim 6.

Response to Arguments
Applicant’s arguments with respect to claims filed on 04/23/2021 have been considered but are moot in view of a new ground of rejection.

Per Applicant’s request (remarks filed 04/23/2021), Examiner contacted the Applicant’s Representative to inform him how the amendments filed on 04/23/2021 will be processed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/LESLIE WONG/Primary Examiner, Art Unit 2164